Citation Nr: 0738472	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 16, 
2003, for the grant of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that granted service connected for 
fibromyalgia and assigned a 20 percent rating, effective 
September 16, 2003.  

In June 2006, jurisdiction of the matter was transferred from 
the RO in Huntington, West Virginia, to the RO in St. 
Petersburg, Florida.  

In a February 2007 rating decision, a disability rating of 40 
percent was granted, effective September 16, 2003.

In October 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In July 2007, the veteran submitted a request to reopen his 
claim for service connection for post-traumatic stress 
disorder.  This claim is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
fibromyalgia was filed at the RO on September 16, 2003, more 
than one year after his separation from active service, and 
service connection for fibromyalgia subsequently was granted, 
effective September 16, 2003.

2.  There was no informal or formal claim, or written intent 
to file a claim for service connection for fibromyalgia dated 
prior to September 16, 2003.


CONCLUSION OF LAW

The requirements for an effective date earlier than September 
16, 2003, for the award of service connection for 
fibromyalgia have not been met.  38 U.S.C.A.  §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
421 (1999).

The veteran filed his claim for service connection for 
fibromyalgia on September 16, 2003, more than one year after 
his separation from active service in April 1992.  Where a 
claim has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b).  

It is significant that while the disability in this case may 
have existed for several years, a claim must be filed in 
order for any type of benefit to be paid.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether an informal or formal claim, or 
written intent to file a claim for service connection for 
fibromyalgia was filed prior to September 16, 2003, the Board 
finds no evidence of there being such a claim.  

The veteran contends that the effective date should be the 
date of his initial application in January 1995 as he had 
symptoms of fibromyalgia at that time.  In the January 1995 
application for benefits, the veteran did claim service 
connection for aching joints and muscle cramps.  These 
issues, however, were adjudicated in the May 1995 and January 
1997 rating decisions.  These decisions are final as no 
substantive appeal was perfected for either.  

The Board notes that once a decision has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of clear and unmistakable error (CUE).  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  While the 
veteran has disagreed with the effective date for the 
disability rating assigned for his service-connected 
fibromyalgia, he has not filed a claim for CUE.  Neither the 
veteran's written statements nor his oral argument contain 
specific allegations of error in fact or law in the May 1995 
and January 1997 rating decisions, as required for a CUE 
motion.

While the CUE issue is not before the Board, it is important 
for the veteran to understand that the simple fact that the 
claim has been allowed does not make a prior denial of this 
claim clearly and unmistakably wrong.

In this case, the only cognizable date that could serve as a 
basis for the award of service connection is the date of 
receipt of the veteran's claim on September 16, 2003.  There 
is no legal entitlement to an earlier effective date.

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for 
fibromyalgia, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because with the 
issue of an earlier effective date, the decision rests on the 
interpretation of the law, and VCAA is inapplicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).

ORDER

Entitlement to an effective date earlier than September 16, 
2003, for the grant of service connection for fibromyalgia is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


